F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                               APR 22 1998
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 STEVE THOMPSON,

               Plaintiff - Appellant,

          v.                                                No. 96-4200
                                                              (D. Utah)
 MOBIL EXPLORATION &                                  (D. Ct. No. 95-CV-347 )
 PRODUCING NORTH AMERICA,
 INC., a corporation; MOBIL
 EXPLORATION & PRODUCING
 U.S. INC., a corporation,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before TACHA, KELLY, and LUCERO, Circuit Judges.


      Steve Thompson filed suit against Mobil Exploration and Producing North

America, Inc. and Mobil Exploration and Producing U.S., Inc. (collectively,

“Mobil”), to recover damages for injuries he sustained while he was an employee

of Pump Jack Services, Inc., an independent contractor doing work for Mobil.

The district court entered summary judgment on Mobil’s behalf on several


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
grounds. We take jurisdiction under 28 U.S.C. § 1291 and affirm.

      I.     Background

      In 1992, Mobil contracted with Pump Jack to replace the wooden bases

under several of Mobil’s pump jack units on the Aneth Oil Field in San Juan

County, Utah. A pump jack unit is a machine used in the oil industry to pump oil

out of the ground at a well site. It employs a counterweight attached to a rotating

crank arm. In April 1993, Thompson was a field foreman for Pump Jack,

primarily responsible for overseeing crews working on pump jack units. His

responsibilities included ensuring the crew’s safety. Thompson had several years

of experience working on pump jack units. Mobil’s safety policy required

workers to follow a lockout/tagout procedure before performing any work on a

unit. This procedure, which shuts off the unit, is recognized in the oil industry as

a standard safety procedure to be followed prior to working on pump jack units.

      On April 13, 1993, Thompson’s crew planned to move one of Mobil’s

pump jack units in order to install a concrete pad under it. While waiting for a

Mobil employee to bring a rod stand to disconnect the unit’s carrier bar from the

rods and well, Thompson and his crew removed a guard fence from around the

unit while it was running. After they removed the fence and without following

the lockout/tagout procedure to shut off the unit, Thompson proceeded to measure

the unit’s base with a tape measure. While taking the measurements, Thompson


                                         -2-
placed his head in the sweep area of the pump jack counterweight. The unit’s

crank arm struck him in the head. A member of Thompson’s crew pulled

Thompson out from beneath the unit’s crank arm before it could make another

revolution. Thompson suffered serious head and facial injuries. He filed suit

against Mobil in negligence, seeking to recover damages for his injuries.

      Mobil moved for summary judgment. The district court granted the motion,

basing its decision on three separate grounds. The court concluded that

Thompson assumed the risk of his injuries; that Mobil owed Thompson no duty

with respect to his injuries; and that the proffered evidence could only lead a

reasonable juror to conclude that Mobil was not negligent and that Thompson was

100 percent at fault.

      In opposition to Mobil’s summary judgment motion and again here on

appeal, Thompson asserts that there are disputed questions of material fact with

respect to fault, apportionment of fault, causation, and the amount of compensable

damages. He disputes the applicability of the assumption of risk doctrine under

Utah law in the workplace context and under Utah’s comparative fault system.

He specifically asserts that Mobil owed him duties, which it breached, to ensure

that his workplace was safe, to provide him with safe equipment, and to supervise

workplace activities. In support of his position, Thompson primarily relies upon

the letter and testimony of his expert, a professional engineer active in oil field


                                          -3-
equipment design. The expert concluded that Mobil should have equipped the

pump jack unit with a permanent guard gate that would serve as a barrier between

workers and the unit and that would automatically shut the unit down when the

gate was opened or removed. See Appellant’s App. at 228. The expert also

stated that the crank arm’s rotation direction created an unnecessary and

avoidable risk of harm. See id. The expert believed that Mobil should not have

relied solely on the lockout/tagout procedure to ensure worker safety. See id. at

229.

         Mobil’s argument is threefold, tracking generally the grounds stated by the

district court in granting summary judgment. First, Mobil relies on the doctrine

of primary assumption of risk, asserting that Thompson assumed the risk of his

injuries, and thus his claims should be barred. Second, Mobil contends that as a

landowner it is not required to protect the employees of an independent

contractor from hazards that arise directly from work the contractor was hired to

perform on the land. Thus, Mobil argues that it owed no duty to Thompson with

respect to his injuries. Third, Mobil argues that the evidence leads to only one

possible inference regarding causation—that the defendant was 100 percent at

fault.




                                          -4-
         II.   Discussion

         We review summary judgment decisions using the same legal standard

applied by the trial courts, according no deference to the trial court's legal

conclusions concerning whether the material facts are in dispute and, if they are

not, the legal result that obtains. Eastman Kodak Co. v. Westway Motor Freight,

Inc., 949 F.2d 317, 319 (10th Cir. 1991). Summary judgment is proper only if the

pleadings, depositions, affidavits, and admissions, when viewed in the light most

favorable to the non-moving party, show that there is no genuine issue of material

fact and that the moving party is entitled to judgment as a matter of law. See

Fed.R.Civ.P. 56(c); Wolf v. Prudential Ins. Co., 50 F.3d 793, 796 (10th Cir.

1995).

         The first, and ultimately dispositive, question that we address in this

negligence action is whether Mobil owed the plaintiff any duties with respect to

his injuries, for if Mobil owed him no duties, he has no case. The parties agree

that Utah law governs all aspects of this case. We have previously addressed the

questions of Utah law raised by this case. In Texaco, Inc. v. Pruitt, 396 F.2d 237

(10th Cir. 1968), an employee of an independent contractor hired by Texaco to

service one of Texaco’s oil wells was injured when the well’s horsehead fell on

him. See id. at 240. The employee sued Texaco in negligence. The trial court

submitted the case to the jury, which returned a verdict for the plaintiff. On


                                           -5-
appeal, Texaco argued that the trial court should have directed a verdict in its

favor because the plaintiff produced no evidence of actionable negligence on

Texaco’s part. See id. In reviewing the case, we first considered “the nature of

the legal duty owed by Texaco to [the plaintiff] and the situations under which

this duty becomes operative.” Id. We said:

             It is the general rule, applicable in Utah, that an owner of
      premises or the general contractor of work being performed thereon,
      who has neither reserved nor exercised direction or control over the
      particular work being performed by a contractor or subcontractor, as
      the case may be, owes no legal duty to provide an employee of the
      contractor or subcontractor “a safe place to work . . . or to guard him
      against dangers incident to or created by the prosecution of the work,
      and certainly not to guard or protect him against the negligence of
      those who had employed him or with whom he labored.” Such an
      owner or general contractor is, however, under a legal duty to warn
      or guard against concealed or latent conditions of danger on the
      premises of which he has or ought to have knowledge and of which
      the employee has none.

Id. (quoting Dayton v. Free, 148 P. 408, 412 (Utah 1914)) (other citations

omitted). We determined that Texaco exercised no direction or control over the

work the plaintiff was performing, and therefore, only had the duty to warn him

of any concealed or latent conditions of danger on the premises. See Texaco, 396

F.2d at 240. We affirmed the jury’s verdict because the evidence supported a

factual finding that the unintended and unexpected release of the well’s horsehead

was a latent condition of danger. See id. at 241.

      Mobil in this case, like Texaco in Pruitt, did not exercise any direction or


                                         -6-
control over the particular work that Pump Jack and its employees were

performing. The contract between Mobil and Pump Jack makes this clear.

Paragraph two in the contract provides:

      Contractor [i.e., Pump Jack] shall do and perform the Work as an
      independent contractor, free of control or supervision of the
      Company [i.e., Mobil] as to means and method of performance. All
      persons engaged in the performance of said Work shall be the agents,
      servants or employees of Contractor or its subcontractors, but not of
      Company. Neither Contractor nor its agents, servants, employees or
      subcontractors shall hold themselves out as employees of Company.

Contract, Appellant’s App. at 142. Pump Jack also agreed to “provide a

competent supervisor or foreman on the job site when the Work is in progress,”

and “ensure that Contractor, its employees, agents and subcontractors comply

with all applicable safety related rules, regulations and standards pertaining to the

Work.” Id.

      Because Mobil did not exercise any direction or control over the particular

work that Pump Jack and its employees were performing, the only duty that Mobil

owed Thompson was the duty “to warn or guard against concealed or latent

conditions of danger on the premises of which [the defendant] ha[d] or ought to

have [had] knowledge and of which [the plaintiff] ha[d] none.” Pruitt, 396 F.2d

at 240. This duty included warning of hidden dangers in the pump jack unit.

      Here, though, there is no question that the rotating crank arm of the pump

jack unit was not a hidden danger such that Mobil had a duty to warn of or guard


                                          -7-
against it. Rather, the danger posed by the arm was well known to Thompson and

others. In his deposition, Thompson testified that he knew it was not safe to work

around the unit while it was still running:

      Q:     And you knew that [working around the unit while it was still
             running] was not a safe thing to do, correct?
      A:     I would just as soon have the unit shut down, yes.
      Q:     So you knew it was not a safe thing to do, correct?
      A:     The thing--
      Q:     Just answer my question.
      A:     --to have done was shut the unit down.
      Q:     The safe thing to do would have been to shut the unit down,
             correct?
      A:     Correct.

Appellant’s App. at 126. Furthermore, Thompson’s own expert testified, “It’s

only appropriate [to be working within the crank sweep area of a pumping unit

while the unit is operating] if you want to commit suicide. It’s a good way to do

it.” Id. at 385. When asked whether this danger was commonly recognized in the

oil industry, Thompson’s expert responded, “I don’t think anybody would

disagree with you.” Id. at 386. Thus, while Mobil did owe Thompson a duty to

warn of hidden dangers in the pump jack unit, Thompson proffered no evidence

that Mobil breached this duty.

      Thompson’s expert witness opined that Mobil should have reversed the

rotation direction of the crank arm and also should have installed a gate that,

when opened, automatically stopped the unit. This evidence is not, even when

viewed in a light most favorable to Thompson, evidence that Mobil breached its

                                         -8-
duty to warn of concealed dangers in the pump jack unit. Had Mobil owed

Thompson a duty to ensure a safe workplace or supervise workplace activities, as

he contends, this evidence would be pertinent. As our decision in Pruitt teaches,

however, Mobil did not owe him a duty to ensure that the workplace was safe or

to supervise workplace activities. 1 Indeed, Thompson was himself responsible for

supervising the Pump Jack crew and ensuring that they complied with all safety-

related rules.

       The danger that Thompson encountered—the rotating crank arm—was



       1
         Thompson argues that the principles that we articulated in Pruitt are no longer
good law in Utah. He points to a provision in Utah’s workers’ compensation statute that
allows an injured employee to “maintain an action for damages against any of the
following persons who do not occupy an employee-employer relationship with the injured
. . . employee at the time of the employee’s injury . . . : (a) a subcontractor; (b) a general
contractor; (c) an independent contractor; (d) a property owner; or (e) a lessee or assign of
a property owner.” Utah Code Ann. § 34A-2-106(4) (Michie 1997). In enacting this
provision, the Utah legislature made clear that even though the above-mentioned parties
can be “statutory employers” and “contingently liable for the payment of workers’
compensation benefits” to injured employees, the workers’ compensation statute does not
shield them from general tort liability if they were in fact negligent. See Pate v. Marathon
Steel Co., 777 P.2d 428, 430 (Utah 1989) (examining predecessor provision). The statute
did not, however, expand the duties that any of those parties owe to employees. Thus, the
plaintiff is wrong when he states that “Pruitt appears . . . to have been eclipsed by the
quoted statutory language.” Appellant’s Reply Br. at 10.
        In addition, we have conducted a thorough review of Utah case law since our
decision in Pruitt. We have found no cases, nor could the plaintiff point us to any, that
suggest that the principles that we articulated in Pruitt are no longer good law. To the
contrary, at least one Utah case decided after Pruitt supports our holding here. See
Ellertson v. Dansie, 576 P.2d 867, 868 (Utah 1978) (“Where there is a dangerous
condition on one’s property, which is just as observable to an invitee as to the owner, the
owner has no duty to warn or to protect the invitee . . .”).

                                             -9-
readily apparent. Mobil had well publicized that workers should follow the

lockout/tagout procedure before doing any work on a pump jack unit. Thompson

decided not to follow the procedure but rather to work on the unit while it was

operating. Because Thompson’s injuries resulted from a known danger, we agree

with the district court that Mobil owed Thompson no duty with respect to his

injuries. Mobil’s only “legal duty was to guard against hidden dangers inherent in

the premises rather than unsafe conditions incident to or created by the work

being done,” Pruitt, 396 F.2d at 241, and Thompson proffered no evidence that

Mobil breached this duty. Because there are no genuine issues of material fact on

this point, summary judgment in favor of Mobil was appropriate.

      In light of the above, we need not address whether the district court

correctly concluded that the assumption of risk doctrine barred Thompson’s

claims or that a reasonable jury could only conclude that Thompson was 100

percent at fault.

      The judgment of the district court is AFFIRMED.

                                      ENTERED FOR THE COURT,


                                      Deanell Reece Tacha
                                      Circuit Judge




                                       - 10 -